DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 4-8, and 10-11 objected to because of the following informalities:  Claims 4-8 and 10-11 have a claim status of “canceled”, yet each claim contains text having strikethroughs.  The text of canceled claims should be deleted completely; strikethroughs are used to designate amended text of an active claim. (see 37 C.F.R. (c)(4) )
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sherts (US2004/0094178).
Regarding claim 1, Sherts discloses a tray (510 Figure 10; 1010 Figures 21-23), fully capable of being used for artificial eyelash treatment, comprising: 
a base member (530, 520, 514, 522, 556, 552 in Figure 10; and/or 1052, 1038, 1040 in Figure 21; note that Figures 21-23 are described as “similar to that of FIG. 10 with the exception that hinge takes the form of a pair of hinge elements 1052, and the inclusion of a pair of hoops 1038 and 1040”, refer to Paragraph [0056]); 
a first treatment region (518) provided on the base member and having first surface roughness (518 is a nail file, wherein nail files inherently have a surface roughness); 
a second treatment region (550) provided on the base member and having second surface roughness different from the first surface roughness (550 is a nail buffer, wherein Sherts describes nail buffers as a “relatively unaggressive abrasive”, refer to Paragraph [0034], thereby providing a surface roughness comparatively less rough and thereby different than the first surface roughness), and 
a fixing member (surface of 556; 1038, 1040) connected to the base member (fixing member 556 is shown to be monolithic with the base member and is therefore connected thereto; hoops 1038, 1040 are depicted as connected to the base member, refer to Figure 21), for fixing the base member on a support (fixing member 556 is adapted to “mate with cylindrical surfaces, such as the cap of a pen or nail polish bottle or a nail polish cap”, refer to Paragraph [0051], wherein the cap of a pen or nail polish bottle or a nail polish cap are all supports for the base member; hoops 1038, 1040 are 
wherein the first treatment region and the second treatment region are each provided to have a surface having irregularities (the first treatment area is described as a nail file and Paragraph [0043] describes a nail file as a silicon carbide abrasive nail file material, wherein silicon carbide abrasive material inherently has surface irregularities defined by the individual particles of silicon carbide disposed on the sheet/substrate material; the second treatment area is described in Paragraph [0034] as a “relatively unaggressive abrasive”, wherein an abrasive surface inherently has irregularities in order to polish/buff a surface), 
wherein the base member is formed of a flexible material capable of being bent (refer to Paragraph [0050] which states that the base member is formed of “a flexible plastic material”, wherein flexible materials are by definition capable of being bent; additionally refer to Figure 10, wherein a portion of the base member is shown to bend at hinge, 552), 

where the third region is provided to have a larger area than the areas of the first and second treatment regions (best shown in Figure 10, wherein a portion of 530 is shown to provide a perimeter of material about the second treatment area, 550, and is therefore larger than the second treatment area; similarly, the first treatment region is shown to be recessed in a portion of the third region, thus, the area of the third region is larger than that of the first treatment portion, thus the area of the third region is larger than the areas of the first and second treatment regions).

    PNG
    media_image1.png
    335
    754
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Sherts in view of Dunn et al. (US2005/0154358).
Regarding claim 2, Sherts discloses the artificial eyelash treatment tray according to claim 1, as applied above.  Sherts does not disclose wherein at least one of the first treatment region and the second treatment region is a sheet, detachably coupled to the base member.  Rather, Sherts discloses that the first treatment region is a nail file glued on the base member (refer to Paragraph [0050]).  
Dunn discloses a similar device (10, Figures 1-7) comprising a base member (16, 28) and a first treatment region (14) having a first surface roughness (refer to Paragraph [0022] where the first treatment region, 14 is described as a file; additionally refer to Paragraph [0031] which lists materials of construction of the first treatment region which include emery board, metal, and sandpaper).  The first treatment region is depicted as being a sheet material (sheet is defined by Merriam-Webster as “a portion of something that is thin in comparison to its length and breadth”, the thickness of the first treatment region is depicted as being thin, as best shown in Figure 6, in comparison to its length and breadth, as best shown in Figure 4; additionally refer to Paragraph [0030] wherein the material of the first treatment region is described as sandpaper, which is a sheet) coupled to the base member in a non-detachable or a detachable means (“In the preferred embodiment…the filing device 14 is removable” from the base member, refer to Paragraph [0030]), via “a snapping mechanism…a sticky material, [or] hook and loop” (refer to Paragraph [0030]) positioned on the base member so that the filing device/first treatment region can be “replaced when it has been worn down” (refer to Paragraph [0030]).  Therefore it would have been obvious to one of ordinary skill in the art before .
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Sherts in view of Taft (US2005/0166937).
Regarding claim 3, Sherts discloses the artificial eyelash treatment tray according to claim 1, as applied above.  Sherts does not disclose 2wherein at least one of the first treatment region and the second treatment region is formed of the same material as that of the base member; however, Sherts does disclose that the material forming the first treatment region may be “carbide abrasive paper, to sandpaper and metal engraved with a file surface” (refer to Paragraph [0042]), thereby demonstrating that the material from which the first treatment region is formed can be modified as a matter of design choice.  Taft discloses a similar tray (80, Figure 8) fully capable of being used for artificial eyelash treatment, comprising a base member (82, 84), a first treatment region (86, Figure 8) having a first surface roughness (“high grade…file”; refer to Paragraph [0039]), and a second treatment region (87 or 88) having a second surface roughness (87 is a “medium grade…file” and 88 is a buffer, refer to Paragraph [0039]).  Taft further discloses wherein the first and second treatment regions may be formed by “any suitable manufacturing techniques” including “providing a section of the mold that creates a roughened section…or alternatively…may be machined, sand blasted, or etched” (refer to Paragraphs [0020, 0024]), wherein the aforementioned manufacturing techniques are performed on the surface of the base member in order to provide a .  
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Sherts in view of Kassai (US5178170).
Regarding claim 9, Sherts discloses the artificial eyelash treatment tray according to claim 1, as applied above.  Sherts does not explicitly disclose wherein the fixing member is detachably mounted on the base member.  Rather, Sherts’ fixing member is depicted as being monolithic with the base member; however, Sherts does provide different configurations for the fixing member including a concave surface for mounting to a cylindrical support (refer to Figure 10) and a plurality of hoops for sliding over a cylindrical support (refer to Figures 21-23), and further discloses that “a wide variety of structures and materials may be used to adhere” the tray to a support (refer to Paragraph [0037]), thereby demonstrating that modifying the fixing member is within the scope of the invention.  Kassai discloses a cosmetic device (Figures 6-9) comprising a base member (58) and a fixing member (62) connected thereto for mounting the cosmetic device to a cylindrical support.  Kassai’s fixing member may “a unitary one-.
Response to Arguments
Applicant’s arguments, see page 6, filed 10/25/2021, with respect to the specification and drawing objections have been fully considered and are persuasive.  The objections of the specification and the drawings have been withdrawn. 
Applicant’s arguments, see Page 6, filed 10/25/2021, with respect to the 35 USC 112(b) rejections have been fully considered and are persuasive.  The 35 USC 112(b) rejection of claims 2, 5-6, and 11 have been withdrawn.
Applicant’s arguments with respect to claims 1-3, and 7 as being anticipated by Taft; claims 1 and 4 as being anticipated by Kalish et al.; claims 5-6 as being obvious over the combination of Taft and Seidler; Claims 8-10 as being obvious over the combination of Taft and Wu; and Claim 11 as being obvious over the combination of Taft, Wu and Kelson have been considered but are moot because the new ground of 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Booty (US1351364), Hassfurther (US2010/0031462), Dyer (US20150327652), Malki (US6206010).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH WOODHOUSE whose telephone number is (571)272-5635. The examiner can normally be reached Monday - Friday: 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on 571-270-5085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SARAH WOODHOUSE/Examiner, Art Unit 3772                                                                                                                                                                                                        /JACQUELINE T JOHANAS/Supervisory Patent Examiner, Art Unit 3772